 1                                                                                   Hon. Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT FOR THE
 8                                   WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-CV-00077-RSM
11
                                                          ORDER GRANTING UNITED
12                                     Plaintiff,
                                                          STATES’ MOTION TO STAY CASE
                              v.
13
     ELDER ROBERTS, JR.,
14
15                                     Defendant.

16
             This matter came before the Court on Plaintiff United States of America’s Motion to Stay
17
18 Case [dkt. no. 7]. The United States based its Motion on the U.S. Department of Housing and Urban
19 Development’s 60-day moratorium on certain foreclosures and evictions. For the reasons stated in
20
     the United States’ Motion, the Court finds that this action should be stayed.
21
             Accordingly, this action is hereby STAYED through May 19, 2020. The stay shall expire on
22
23 May 20, 2020, unless extended by further order of this Court.
24
25
26
27
28

      Order Granting United States’ Motion to Stay Case                          UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      Case No. 2:20-cv-00077-RSM- 1                                               SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
 1            DATED this 3rd day of April, 2020.
 2
 3
 4
 5                                                        A
                                                          RICARDO S. MARTINEZ
 6                                                        CHIEF UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
     Presented by:
12
13 s/ Kyle A. Forsyth
   Kyle A. Forsyth, WSBA #34609
14 Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Order Granting United States’ Motion to Stay Case                        UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE 5220
      Case No. 2:20-cv-00077-RSM- 2                                             SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
